     Case 1:19-cr-10080-NMG Document 2253 Filed 09/20/21 Page 1 of 4



                   United States District Court
                    District of Massachusetts
___________________________________
                                    )
United States of America,           )
                                    )
               v.                   )    Criminal Action No.
                                    )    19-10080-NMG
Gamal Abdelaziz and John Wilson,    )
                                    )
          Defendants.               )
___________________________________)


                                 ORDER

GORTON, J.

     1.      Defendant John Wilson’s motion to exclude evidence

related to a recording made of a conversation between Marci

Palatella and William “Rick” Singer, in particular, statements

recounted by Palatella and attributed to defendant Wilson’s

wife, Leslie Wilson, is DENIED.         Ms. Wilson is an unindicted co-

conspirator in the single conspiracy alleged by the government.

As such, her statements, like Palatella’s, are within the co-

conspirator exclusion to the rule against hearsay.         See Fed. R.

Evid. 801(d)(2)(E).    Both Palatella’s and Ms. Wilson’s

statements are probative of the existence of a single

conspiracy.    Therefore, those statements are admitted de bene

esse subject to a Petrozziello determination, just as the Court

previously has ruled co-conspirator statements are to be

admitted in this case.    See Docket No. 2101.



                                    1
     Case 1:19-cr-10080-NMG Document 2253 Filed 09/20/21 Page 2 of 4



    2.   Objecting Parent’s motion to intervene (Docket No.

2196) is DENIED as moot. This Court has already issued a

protective order providing, inter alia, for the redaction or

substitution of personally identifying information and the

anonymization or generalization of all other specific

information.   See Docket No. 2096.     The Court has also

previously instructed the parties as to when evidence of other

students’ admission to USC will be admissible.

    3     Defendants’ motion to exclude as evidence a page from

USC’s website addressing the college admissions scandal (Docket

No. 2181) is DENIED without prejudice.       The government has

stated that it does not intend to offer the evidence at issue

unless defendants open the door to its admission.         Defendants

remain free to object to the admission of the evidence if and

when the government seeks to introduce it.

    4.    Defendant Abdelaziz’s motion requesting that the Court

inform the jury that the government’s objection to attorney

Kelly’s opening statement with respect to the text exchange

between two admissions officers has been withdrawn (Docket No.

2200) is DENIED without prejudice.      The Court will instruct with

respect to any and all material misstatements in the parties’

openings at the close of evidence.




                                    2
     Case 1:19-cr-10080-NMG Document 2253 Filed 09/20/21 Page 3 of 4



    5.     Defendants’ motion for a continuing objection with

respect to certain rulings of the Court as enumerated in Docket

No. 2189 is ALLOWED.

    6.     Insofar as the government seeks to admit photographs

of the girls’ varsity and junior varsity teams from certain

yearbooks, the motion of defendant Gamal Abdelaziz to exclude

yearbooks as hearsay inadmissible under any exception (Docket

No. 2228) is DENIED.    The team photographs are not “statements”,

see Fed. R. Evid. 801(a), and thus the rule against hearsay does

not apply.   However, because the text is hearsay not within an

exception to the rule, to the extent the government seeks to

introduce text from the yearbooks, defendant’s motion is

ALLOWED.

    7.     Defendants’ motion for a limiting instruction as to

the use of evidence regarding other alleged co-conspirators

presented by the government is DENIED without prejudice.          The

Court will consider appropriate instructions to the jury after

the close of evidence.

    8.     Defendants’ motion for a limiting instruction as to

the use of evidence regarding school tuition payments made by

Rick Singer for the benefit of Jovan Vavic’s children is DENIED.

The government’s presentation of that evidence to the jury made

it apparent that the payments significantly post-dated Johnny




                                    3
     Case 1:19-cr-10080-NMG Document 2253 Filed 09/20/21 Page 4 of 4



Wilson’s admission and no connection thereto was suggested or

implied.   Consequently, the Court sees no need to direct the

jury further on the matter.

So ordered.



                                 _/s/ Nathaniel M. Gorton___
                                 Nathaniel M. Gorton
                                 United States District Judge

Dated September 20, 2021




                                    4
